SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

641
CA 13-02223
PRESENT: SCUDDER, P.J., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF JUAN CARLOS PENA,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

NEW YORK STATE PUBLIC HIGH SCHOOL ATHLETIC
ASSOCIATION, INC., RESPONDENT-APPELLANT,
AND SECTION III OF THE NEW YORK STATE PUBLIC
HIGH SCHOOL ATHLETIC ASSOCIATION, INC.,
RESPONDENT.


RENEE L. JAMES, JAMESVILLE, FOR RESPONDENT-APPELLANT.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Onondaga County (James P. Murphy, J.), entered March
25, 2013 in a CPLR article 78 proceeding. The judgment granted the
amended petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law without costs and the amended petition
is dismissed.

     Memorandum: Respondent New York State Public High School
Athletic Association, Inc. (Association) appeals from a judgment
granting the amended petition seeking to annul the determination
denying petitioner’s application to extend his eligibility for
athletic competition pursuant to 8 NYCRR 135.4 (c) (7) (ii) (b) (1).
We conclude that Supreme Court erred in granting the amended petition.
We note at the outset that this appeal is not moot despite the fact
that petitioner has graduated and the school year for which he sought
extended eligibility has passed, because the issue raised “has public
importance, relates to a concern of public interest, and is likely to
recur” (Matter of Gerard v Section III of N.Y. State Pub. High Sch.
Athletic Assn., 210 AD2d 938, 939).

     “[I]t is well settled that ‘[t]he courts should not interfere
with the internal affairs, proceedings, rules and orders of a high
school athletic association unless there is evidence of acts which are
arbitrary, capricious or an abuse of discretion’ . . . Whether the
acts are arbitrary and capricious ‘relates to whether . . . the
committees’ actions have a sound basis in reason and have a foundation
in fact . . . The test is whether there is a rational basis’ ” (id. at
939-940). We agree with the Association that the determination was
not arbitrary, capricious, or an abuse of discretion. The record
                                 -2-                           641
                                                         CA 13-02223

establishes that there is a rational basis for the determination
denying petitioner’s application for extended eligibility, inasmuch as
petitioner failed to proffer sufficient evidence that he was precluded
from participating in sports due to “illness, accident, or similar
circumstances beyond [his] control” (8 NYCRR 135.4 [c] [7] [ii] [b]
[1] [i]; see Pratt v New York State Pub. High Sch. Athletic Assn., 133
Misc 2d 679, 682-684).




Entered:   June 20, 2014                       Frances E. Cafarell
                                               Clerk of the Court